HSBC Bank USA, National
                                                                      Association, as Successor
                                                                    Trustee to Wells Fargo Bank,
                                                                      N.A., as Trustee for Bear
                                                                              Stearns /s


                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 17, 2015

                                      No. 04-15-00657-CV

                            DTND SIERRA INVESTMENT, LLC,
                                      Appellant

                                                 v.

 HSBC BANK USA, National Association, as Successor Trustee to Wells Fargo Bank, N.A., as
 Trustee for Bear Stearns Mortgage Funding Trust 2006-AC1, Asset-Backed Certificates, Series
                                         2006-AC1,
                                         Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-00165
                          Honorable Richard Price, Judge Presiding

                                         ORDER
       The reporter’s record was due November 2, 2015, but was not filed. On November 4,
2015, this court notified the court reporter that the reporter’s record was late. The court reporter
responded to our notice on November 9, 2015, by stating that the record was not filed because
appellant has not paid or made arrangements to pay the reporter’s fee to prepare the record and
that appellant is not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b),
35.3(b). The reporter attached a copy of an email she sent to counsel for appellant on September
24, 2015, advising of the cost of the record. The reporter also advised that she also called
counsel for appellant.

        Accordingly, we ORDER appellant to provide written proof to this court on or before
November 30, 2015 that either (1) the reporter’s fee has been paid or arrangements satisfactory
to the reporter have been made to pay the reporter’s fee, or (2) appellant is entitled to the record
without prepayment of the reporter’s fee. See id. R. 35.3(b). If appellant fails to respond
within the time provided, appellant’s brief will be due December 17, 2015 and the court
will only consider those issues or points raised in appellant’s brief that do not require a
reporter=s record for a decision. See id. R. 37.3(c).


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court